Exhibit 10.25

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“this Amendment”) is entered into
as of February 19, 2014, by and among Florida East Coast Railway L.L.C., a
Florida limited liability company (the “Company”), Florida East Coast Railway
Corp. (f/k/a FECR Rail Corp), a Delaware corporation (“FECR”) and John A.
Brenholt (“Executive”).  Where the context permits, references to “the Company”
shall include the Company and any successor of the Company.

 

WHEREAS, the parties entered into an employment agreement dated as of
November 8, 2010;

 

WHEREAS, the parties desire to amend the employment agreement as set forth
herein.

 

NOW, THEREFORE, in light of the foregoing and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereby agree as follows:

 

1.              Under Section 3(b) of the Employment Agreement the Annual Bonus
limitation is hereby deleted and replaced with the following: “in no event shall
the Annual Bonus received exceed 200% of the Base Salary”.

 

Except as expressly stated above, all terms, conditions and obligations
contained in the Employment Agreement shall remain in full force and effect and
shall have the same effect as if repeated herein in their entirety.

 

 

 

 

FLORIDA EAST COAST RAILWAY L.L.C.

 

 

 

By:

/s/ James R. Hertwig

 

 

Name: James R. Hertwig

 

 

Title: Chief Executive Officer and President

 

 

 

FLORIDA EAST COAST RAILWAY CORP.

 

 

 

By:

/s/ James R. Hertwig

 

 

Name: James R. Hertwig

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ John A. Brenholt

 

John A. Brenholt

 

--------------------------------------------------------------------------------